Citation Nr: 1145264	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a rating higher than 50 percent disabling for a service connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from December 1985 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision. 

In November 2009, the Board denied the Veteran's request for a rating in excess of 50 percent for his service connected anxiety disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court); and in a Mach 2011 memorandum decision, the Court vacated the Board's decision and returned the Veteran's claim to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The memorandum decision was premised on the fact that the May 2008 VA psychiatric examination that the Board had relied on was inadequate in that the examiner failed to fully address the questions that were posed to him by the RO, and the examiner had not provided any rationale for his conclusions.

Specifically, the RO had asked the VA examiner to comment on the Veteran's ability to function in his normal occupational environment; and to describe the extent of functional impairment due to his service connected disabilities and how that impairment impacted on physical and sedentary employment.

Following the examination, the examiner indicated that the Veteran's psychiatric condition had affected his social functioning as well as his ability to work.  However, the Court concluded that the examiner had supplied a bare conclusion that was unsupported by analysis or explanation.  The Court then suggested that the Board obtain an adequate examination, or explain why it was not necessary to do so.

Given the tenor of the Court's memorandum decision, the Board concludes that it is most prudent to obtain a new examination.  However, in doing so, the Board does point out that the findings that were made by the VA examiner in May 2008 were not found to be inadequate or incorrect, rather it was only the examiner's conclusion which failed to adequately address the RO's question which rendered the examination report inadequate. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from September 2008 to the present (if any).

2.  Then, after the requested development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.

It is imperative that in providing the requested opinion, the examiner specifically comment on the Veteran's ability to function in his normal occupational environment; and describe the extent of functional impairment the Veteran has as a result of his service connected disabilities (anxiety disorder and a noncompensable chronic injection of vessels, sclera of the right eye) and how that impairment has impacted/impacts the Veteran's ability to complete physical and sedentary employment.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


